Case 19-16489 Doc5 Filed 05/13/19 Page1of2.

Fill in this information to identify your case:

Debtor 1 William Harold

First Name Middie Name

Debtor 2 N/A

(Spouse, if filing) First Name Middle Name

United States Bankruptcy Court for the: District of Maryland

C) Check if this is an
amended filing

Case number
(if known)

 

  

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 i215

tf you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or
mM you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditor’s N/A C} Surrender the property. () No

name:

(J Retain the property and redeem it. QO Yes
a f

ooo ° CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

() Retain the property and [explain]:

 

 

 

Creditors (J Surrender the property. CI No
: ; (2) Retain the property and redeem it. O yes

ore of (J Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CJ Retain the property and [explain]:
Creditor’s (J Surrender the property. LI No
name: C] Retain the property and redeem it. (2 Yes
ope of CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(J Retain the property and [explain]:
Creditor's C] Surrender the property. LI No
name’ (J Retain the property and redeem it. CJ Yes
Oona of Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C2) Retain the property and [explain]:

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

 
Case 19-16489 Doc5 Filed 05/13/19 Page 2 of 2

Debtor 1 William Harold Thomas Case number (if known)

 

 

Fist Name Miidle Name Last Name

List Your Unexpired Personal Property Leases

 

For any unexpired personai property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessors name: Metro Pointe Apartment Homes OQ) No
Description of leased Current resident 6602 Eberle Drive, Apt-303 ves
property:

Lessor's name: Progressive Leasing No
Description of leased ID 14142144 U) Yes
property:

Lessors name: No
Description of leased U) Yes
property:

Lessor’s name: C) No

Q) Yes

Description of leased
property:

Lessor’s name: LQ No

Cl Yes

Description of leased
property:

Lessor’s name: ONo

a Q Yes

Description of leased
property:

Lessor’s name: OO No

(3 Yes

Description of leased
property:

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

KZ ee X NWA

 

 

Signature of Debtor 1 Signature of Debtor 2
vate 2S FP aAyv7 Date
MM? DD / YYYY MM? DD? YYYY

Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 2
